Supreme Court of Florida
                                  ____________

                                  No. SC20-145
                                  ____________


  IN RE: AMENDMENTS TO THE FLORIDA RULES OF JUDICIAL
 ADMINISTRATION, THE FLORIDA RULES OF CIVIL PROCEDURE,
AND THE FLORIDA RULES OF CRIMINAL PROCEDURE—STANDARD
                  JURY INSTRUCTIONS.

                                March 5, 2020
                            CORRECTED OPINION

PER CURIAM.

      The Court, on its own motion,1 adopts new Florida Rule of Judicial

Administration 2.270 (Supreme Court Committees on Standard Jury Instructions)

to authorize the Supreme Court committees on standard jury instructions to

approve for publication and use new and amended instructions the committees

develop. In recognition of this newly granted authority, the Court also adopts, on

its own motion, 2 new Florida Rule of Judicial Administration 2.580 (Standard Jury

Instructions), amends Florida Rule of Civil Procedure 1.470(b) (Instructions to



      1. See Fla. R. Jud. Admin. 2.140(g).

      2. See Fla. R. Jud. Admin. 2.140(d).
Jury) and Florida Rule of Criminal Procedure 3.390 (Jury Instructions), and deletes

Florida Rule of Criminal Procedure 3.985 (Standard Jury Instructions) as

unnecessary. 3

                                    Background

      This Court is currently one of the few state high courts that authorizes or

approves standard, pattern, or model jury instructions for use in civil and criminal

cases. 4 The development and authorization for use of Florida’s standard jury

instructions currently is a two-step process, in which the three committees on

standard jury instructions, created by this Court,5 prepare new and amended



      3. We have jurisdiction. See art. V, § 2(a), Fla. Const.
       4. See, e.g., Haw. Cir. Ct. Std. Jury Instrs., https://www.courts.state.hi.us/
legal_references/circuit_court_standard_jury_instructions (indicating availability
of Hawaii Supreme Court orders approving pattern jury instructions); In re Crim.
Jury Instrs. (Idaho Aug. 26, 2010), https://isc.idaho.gov/jury/criminal/
2010OrderRevisingCriminalJuryInstructions.pdf (adopting revised Idaho Criminal
Jury Instructions recommended by Criminal Jury Instruction Committee);
Mississippi Model Jury Instruction Commission, https://courts.ms.gov/
commissions/modeljury.php (stating that the Mississippi Model Jury Instruction
Commission recommends revised, modified, and simplified jury instructions to the
Mississippi Supreme Court); Mo. Approved Instrs.: Civ. and Crim.,
https://www.courts.mo.gov/page.jsp?id=589 (stating the Missouri Supreme Court
periodically enacts and modifies by order Missouri approved civil and criminal
instructions).

       5. This Court has created the Supreme Court Committee on Standard Jury
Instructions in Civil Cases, the Supreme Court Committee on Standard Jury
Instructions in Criminal Cases, with responsibility for the standard jury instructions
in criminal and in involuntary civil commitment of sexually violent predator cases
and for the grand jury instructions, and the Supreme Court Committee on Standard

                                        -2-
standard jury instructions for their respective case types and report those

instruction changes to this Court, which, in turn, authorizes the instructions for

publication and use in a written opinion. See, e.g., In re Std. Jury Instrs. in Crim.

Cases—Report 2018-03, 272 So. 3d 1210 (Fla. 2019); In re Std. Jury Instrs. in

Civil Cases & Std. Jury Instrs. in Contract & Bus. Cases—Joint Report No. 18-01,

260 So. 3d 965 (Fla. 2018). The Court’s opinions authorizing the instructions for

publication and use include the following caveat explaining that by so authorizing

the instructions the Court expresses no opinion on the correctness of the

instructions and that the authorization does not foreclose the requesting of

additional or alternative instructions:

      In authorizing the publication and use of these instructions, we
      express no opinion on [the instructions’] correctness and remind all
      interested parties that this authorization forecloses neither requesting
      additional or alternative instructions nor contesting the legal
      correctness of the instructions. We further caution all interested
      parties that any comments associated with the instructions reflect only
      the opinion of the Committee and are not necessarily indicative of the
      views of this Court as to their correctness or applicability.




Jury Instructions in Contract and Business Cases to serve as standing committees
responsible for preparing standard jury instructions for use in their respective case
types. See In re Std. Jury Instrs., 198 So. 2d 319, 320 (Fla. 1967); In re Std. Jury
Instrs. in Crim. Cases, 240 So. 2d 472, 474 (Fla. 1970); In re Supreme Court
Comm. on Std. Jury Instr.–Contract & Bus. Cases, Fla. Admin. Order No.
AOSC06-47 (Sept. 15, 2006).


                                          -3-
See, e.g., In re Std. Jury Instrs. in Civil Cases & Std. Jury Instrs. in Contract &

Bus. Cases—Joint Report 18-01, 260 So. 3d 965 (Fla. 2018); In re Std. Jury Instrs.

in Crim. Cases—Report 2018-11, 260 So. 3d 1024, 1025 (Fla. 2018). Consistent

with that caveat, Florida Rule of Civil Procedure 1.470(b) (Instructions to Jury)

and Florida Rule of Criminal Procedure 3.985 (Standard Jury Instructions),

provide, respectively, that the standard jury instructions authorized for publication

and use by this Court may be used by trial judges in charging the jury in civil and

criminal cases to the extent that those instructions are applicable, unless the trial

judge determines that the standard instruction is erroneous or inadequate, in which

case the trial judge should modify the standard instruction or give such other

instruction as the judge determines to be necessary to accurately and sufficiently

instruct the jury.

       This Court has determined that the current process for developing and

authorizing standard jury instructions is more cumbersome than necessary, and that

despite the caveat routinely included in the Court’s opinions, some wrongly

believe that by authorizing for publication and use standard instructions prepared

by the committees, the Court has ruled on the legal correctness of those

instructions. 6 Moreover, because of this Court’s authorizing of the standard


       6. This appears to be true despite the fact that the Court also has explained
that such substantive determinations cannot be made by the Court in a jury
instructions case and must be left for an actual case and controversy. See In re Std.

                                          -4-
instructions, trial judges are sometimes reluctant to modify standard jury

instructions or to give other instructions requested by a party that may be more

appropriate.

      Therefore, in order to put in place a more efficient process for providing

standard jury instructions to be used in civil and criminal cases and to avoid any

misconception that this Court has “adopted,” “approved,” or otherwise ruled on the

legal correctness of the standard jury instructions prepared by the committees, the

Court has determined that it should no longer be involved in the development and

authorization for use of Florida’s standard jury instructions. Rather, the three

committees the Court has created to prepare standard jury instructions should be

authorized to develop and approve, by two-thirds vote, new and amended standard

jury instructions to be published for use in the committees’ respective case types.

Adopting a procedure for providing standard jury instructions that does not require

this Court’s involvement is consistent with the procedures for providing the

standard, pattern, or model jury instructions that are used in most other states, in



Jury Instrs. in Crim. Cases—Report No. 2019-01, 44 Fla. L. Weekly S331 (Fla.
Dec. 19, 2019); In re Std. Jury Instrs. in Crim. Cases—Report 2018-04, 257 So. 3d
370, 372 (Fla. 2018); In re Std. Jury Instrs. in Crim. Cases—Report No. 2015-08,
194 So. 3d 1007 (Fla. 2016); In re Std. Jury Instrs. in Crim. Cases—Instruction
14.2, 140 So. 3d 992 (Fla. 2014); In re Std. Jury Instrs. in Crim. Cases—Report
No. 2011-03, 95 So. 3d 868, 869 (Fla. 2012); In re Std. Jury Instrs. in Crim.
Cases—Report 2011-04, 85 So. 3d 1090, 1091 n.1 (Fla. 2012); In re Std. Jury
Instrs. in Crim. Cases—Report No. 2007-5, 982 So. 2d 1160, 1161 n.2 (Fla. 2008).

                                         -5-
which entities other than the states’ high court are responsible for developing and

approving those instructions for use.7 Giving the three Supreme Court standard


       7. See, e.g., Merchants Foodservice v. Rice, No. 1170282, 2019 WL 988894
at*5 n.7 (Ala. Mar. 1, 2019) (recognizing that Alabama civil pattern jury
instructions are published by the Alabama Pattern Jury Instruction Committee and
are not preapproved by the Supreme Court of Alabama); Alaska Pattern Jury
Instrs., http://www.courts.alaska.gov/rules/index.htm (stating that the Alaska
pattern jury instructions are the responsibility of the civil and criminal pattern jury
instructions committee and “have not been approved or promulgated by any court
or the Alaska Bar Association”); Criminal Jury Instructions Committee, State Bar
of Arizona, https://www.azbar.org/advisorygroups-committees-
sections/committees/criminaljuryinstructions (stating that the Arizona criminal jury
instructions are prepared by a committee of the state bar and are not approved by
the Arizona Supreme Court); Civil Jury Instructions Committee, State Bar of
Arizona, https://www.azbar.org/advisorygroups-committees-
sections/committees/civiljuryinstructions (same as to the Arizona civil jury
instructions); Cal. Rule of Ct. 2.1050 (providing that the Judicial Council of
California adopts the California civil and criminal jury instructions); Connecticut
Judicial Branch, Crim. Jury Instrs., https://www.jud.ct.gov/JI/Criminal/default.htm
(stating that the Connecticut criminal jury instructions were compiled by a jury
instructions committee); Connecticut Judicial Branch, Civ. Jury Instrs.,
https://www.jud.ct.gov/JI/Civil/default.htm (same as to the Connecticut civil jury
instructions); Ill. Pattern Jury Instrs.-Civ., http://illinoiscourts.gov/
CircuitCourt/CivilJuryInstructions/default.asp (stating that the Illinois civil pattern
jury instructions are drafted by the Illinois Supreme Court jury instruction
committee for civil cases and there is no advance approval of the pattern jury
instructions by the Supreme Court.); Ill. Pattern Jury Instrs.-Crim.,
http://www.illinoiscourts.gov/CircuitCourt/CriminalJuryInstructions/default.asp
(same as to Illinois criminal jury instructions); Indiana Judicial Branch.,
https://www.in.gov/judiciary/iocs/2392.htm (stating that the Indiana Judges
Association’s Criminal Instructions Committee authors the Indiana criminal
pattern jury instructions); Indiana Judicial Branch, https://www.in.gov/judiciary/
iocs/2396.htm (stating that the Civil Instructions Committee is responsible for
drafting and publishing the Indiana civil pattern jury instructions); Md. Civ. Pattern
Jury Instrs., https://www.msba.org/product/cpji-civil-fifth-edition-with-2019
(stating that the Maryland State Bar Association’s Standing Committee on Pattern
Instructions is responsible for the Maryland civil pattern jury instructions); Md.

                                         -6-
Crim. Pattern Jury Instrs., https://www.msba.org/product/cpji-crim-2nd-ed-with-
2018-ep (same as to Maryland criminal pattern instructions); Mich. R. Civ. Pro.
2.512(D)(1) (giving the committees on model civil and criminal jury instructions
appointed by the Michigan Supreme Court the authority to adopt, amend, and
repeal model jury instructions); Montana Criminal Jury Instructions Commission,
Intro., https://courts.mt.gov/courts/supreme/boards/crim_jury#81694259-2009-
criminal-jury-instructions (stating that the Montana Criminal Jury Instructions
Commission adopted the pattern criminal jury instructions); N.H. Crim. Jury
Instrs., https://www.nhbar.org/criminal-jury-instructions (stating that the Drafting
Committee of the Bar’s Task Force on Criminal Jury Instructions drafts and
modifies criminal jury instructions); N.J. Model Civ. Jury Charges, General
Comments, https://njcourts.gov/attorneys/civilcharges.html (select “General
Information”) (stating that the New Jersey Supreme Court does not sanction or
approve the model civil jury charges prepared and published by the Model Civil
Jury Charge Committee); N.C. Pattern Jury Instrs., https://www.sog.unc.edu/
resources/microsites/north-carolina-pattern-jury-instructions (explaining that the
North Carolina pattern jury instructions are created and compiled by the Pattern
Jury Instruction Committee); N.D. Sup. Ct. Admin. R. 23,
https://www.ndcourts.gov/legal-resources/rules/ndsupctadminr/23 (creating the
North Dakota Pattern Jury Instruction Commission with responsibility for drafting
and publishing pattern jury instructions for use in civil and criminal cases); Or.
Unif. Civ. Jury Instrs., Users’ Guide § 1.1, (explaining that the Oregon State Bar’s
uniform jury instructions committees update the Oregon uniform civil jury
instructions and the Oregon Supreme Court does not preapprove the instructions);
Or. Unif. Crim. Jury Instrs., Users’ Guide § 1.1 (same as to Oregon criminal
instructions); Tenn. Pattern Jury Instrs.-Crim., https://www.tncourts.gov/
administration/judicial-resources/pattern-jury-instructions (explaining that the
Tennessee Judicial Conference’s Pattern Jury Instructions Committee provides the
Tennessee pattern jury instructions); Texas Pattern Jury Charges Committees,
https://www.texasbar.com/AM/Template.cfm?Section=Consider_a_State_Bar_
Committee&Template=/CM/HTMLDisplay.cfm&ContentID=47329 (explaining
that the Texas pattern jury instructions are prepared by several pattern jury charges
committees that are overseen by the Pattern Jury Charges Oversight Committee);
Model Utah Jury Instrs., https://www.utcourts.gov/resources/muji (explaining that
the Utah Model Jury Instructions are created by the Utah Civil and Criminal Model
Jury Instructions Committee, which is a standing committee of the Utah Judicial
Council); Vt. Model Crim. Jury Instrs., About the Instrs., http://vtjuryinstructions.
org/?page_id=430 (explaining that the Vermont Model Criminal Jury Instructions,
which are sponsored by the Vermont Supreme Court, are developed by a

                                        -7-
jury instructions committees plenary authority over their respective standard jury

instructions also is consistent with the procedures for developing and approving for

use the pattern or model jury instructions used in the federal district courts.8


committee and are not approved by the Vermont Supreme Court); Model Instrs.
from the Vt. Plain English Civ. Jury Instr. Comm., http://www.vtbar.org/
UserFiles/Files/WebPages/Attorney%20Resources/juryinstructions/
civiljuryinstructions/index.htm (explaining that the Vermont Plain English Civil
Jury Instruction Committee drafted the Vermont model civil instructions and the
model instructions have not been adopted or approved by the Vermont Supreme
Court); Wisconsin Judicial Conference, https://wicourts.gov/courts/committees/
judicialconf.htm (explaining that the Wisconsin Judicial Conference’s standing
jury instruction committees prepare model jury instructions).

        8. See, e.g., Model Civ. Jury Instrs., Third Cir., Intro.,
https://www.ca3.uscourts.gov/model-jury-instructions (explaining that the Third
Circuit model civil jury instructions are prepared by the committee on model civil
jury instructions and the Court of Appeals did not participate in the drafting of
those instructions and has not approved the instructions for use); Model Crim. Jury
Instrs., Third Cir., Intro., https://www.ca3.uscourts.gov/model-jury-instructions
(same as to Third Circuit criminal instructions); Fifth Cir. Crim. Jury Instrs.,
Foreword, http://www.lb5.uscourts.gov/juryinstructions (explaining that the Fifth
Circuit civil pattern jury instructions are prepared by a pattern jury instructions
committee established by the Fifth Circuit District Judges Association); Fifth Cir.
Crim. Jury Instrs., Intro., http://www.lb5.uscourts.gov/juryinstructions (same as to
Fifth Circuit criminal instructions); Sixth Cir. Pattern Crim. Jury Instrs., Intro.,
https://www.ca6.uscourts.gov/pattern-jury-instructions (explaining that approval of
the content of the pattern criminal jury instructions prepared by the Sixth Circuit
Pattern Criminal Jury Instruction Committee “must await a case-by-case review by
the Court of Appeals”); Manual of Model Crim. Jury Instrs., Ninth Cir., Intro.,
http://www3.ce9.uscourts.gov/jury-instructions/model-criminal (explaining that
model criminal jury instructions prepared by the Ninth Circuit Jury Instructions
Committee are not adopted by the Court of Appeals); Manual of Model Civ. Jury
Instrs., Ninth Cir., Intro., http://www3.ce9.uscourts.gov/jury-instructions/model-
civil (same as to Ninth Circuit civil instructions); Eleventh Cir. Pattern Jury Instrs.,
http://www.ca11.uscourts.gov/pattern-jury-instructions (documents recognizing
that the Eleventh Circuit’s Judicial Council authorizes its Committee on Pattern

                                         -8-
                                     Amendments

      Accordingly, the Court adopts new Rule of Judicial Administration 2.270

(Supreme Court Committees on Standard Jury Instructions). Subdivision (a)

(Creation and Authority) of the new rule recognizes that the three Supreme Court

committees on standard jury instructions were created by this Court to develop

new and amended standard jury instructions for use in their respective case types

and that those committees are now also authorized to approve for publication and

use the instructions they develop. Subdivision (a) also explains that the standard

jury instructions approved for publication and use by the committees are not

approved or otherwise specifically authorized for use by this Court and that the

approval of standard instructions by the committees shall not be construed as an

adjudicative determination on the legal correctness of the instructions, which must

await an actual case and controversy.

      Subdivision (b) (Responsibilities) of new rule 2.270 specifically charges the

committees with the responsibility to (1) develop and approve for publication and

use new and amended standard jury instructions in response to statutory changes,

judicial decisions, or other events that affect the presentation of cases to juries; (2)




Jury Instructions to publish civil and criminal pattern jury instructions and that the
instructions are not approved by the Court of Appeals except through “case-by-
case review”).


                                          -9-
review the standard jury instructions for errors or inaccuracies and amend the

instructions as necessary to correct any errors or inaccuracies found; (3) address

specific requests from this Court concerning the need for new or amended standard

instructions; (4) consider modified instructions given by a trial court sent to a

committee under new Rule of Judicial Administration 2.580 to determine whether

amendments to the standard instructions are warranted; and (5) consider changes to

the standard instructions suggested by judges, members of the Bar, and other

interested persons.

      Subdivision (c) (Procedures) of new rule 2.270 contains the procedural

requirements that govern the committees’ development and approval of standard

jury instructions. These include such things as requiring the publishing for

comment of all new and amended instructions and substantial revisions to a

previously published instruction change, which comments must be considered by

the committee before a final vote on the change, and requiring a two-thirds

committee vote to approve an instruction change for use. The committees must

adopt operating procedures that comply with these requirements.

      Under subdivision (d) (Membership and Organization) of new rule 2.270,

the Chief Justice of this Court will appoint to each committee up to thirty-three

members, who will serve staggered three-year terms. At least one third of the

members of each committee must be current or former judges and the remainder of


                                        - 10 -
the members must be attorneys in good standing with The Florida Bar. A

committee member may serve no more than two consecutive three-year terms,

unless the Court determines it is in the best interest of the committee for a member

to serve additional terms. The Chief Justice also will appoint the chair and vice

chair from among the committee members, each for one-year terms subject to

reappointment.

       Under subdivision (e) (Staff Support) of new rule 2.270, the staff support for

the committees will remain as it currently is, with The Florida Bar providing staff

support for the committees on standard jury instructions in civil cases and in

contract and business cases and the Office of the States Courts Administrator

providing staff support for the committee on standard jury instructions in criminal

cases. Under subdivision (f) (Publication of Approved Instructions) of the new

rule, all standard jury instructions approved by the committees must be published

on the jury instructions page of this Court’s website, which is currently

https://jury.flcourts.org.

       New Rule of Judicial Administration 2.580 (Standard Jury Instructions) is

modeled after existing Florida Rule of Civil Procedure 1.470(b) and Florida Rule

of Criminal Procedure 3.985. Subdivision (a) (Use; Modification) of new rule

2.580 provides that trial judges may use the standard jury instructions on this

Court’s website to instruct juries to the extent that the instructions are applicable,


                                         - 11 -
unless the trial judge determines that an applicable standard is erroneous or

inadequate, in which event the judge shall modify the standard instruction or give

another instruction as the trial judge determines to be necessary to accurately and

sufficiently instruct the jury. If the judge modifies a standard instruction or gives

another instruction, upon timely objection to the instruction, the judge must state

on the record or in a separate order the respect in which the judge finds the

standard instruction erroneous or inadequate and the legal basis for varying from

the standard instruction. Like the existing civil and criminal rules, new rule 2.580

gives similar direction as to recommendations in comments or notes on use

accompanying the standard instructions that a certain type of instruction should not

be given.

      Subdivision (b) (Referral to Committee) of new rule 2.580 requires the

party requesting and receiving a modified instruction to send a copy of the

modified instruction to the appropriate committee on standard jury instructions, so

that the committee can consider the modification to determine whether the standard

instruction should be amended. Subdivision (c) (No Supreme Court Approval or

Presumption of Correctness) of the new rule explains that the standard jury

instructions approved for publication and use by the committees are not approved

or otherwise specifically authorized for use by the Supreme Court and that such

approval by a committee shall not be construed as an adjudicative determination on


                                        - 12 -
the legal correctness of the instruction. Significantly, that subdivision further

explains that standard instructions authorized by this Court prior to the adoption of

rule 2.270 shall be treated the same as and given no more deference than

instructions approved by a committee under that rule.

      Consistent with the adoption of new Rule of Judicial Administration 2.580,

Rule of Civil Procedure 1.470(b) (Instructions to Jury) is amended to delete the

language now in new rule 2.580 and to provide that the standard jury instructions

appearing on the Court’s website at https://jury.flcourts.org may be used, as

provided in rule 2.580, by the trial court in instructing civil juries. Rule of

Criminal Procedure 3.390 (Jury Instructions) is amended to provide similar

language concerning the use of standard jury instructions in criminal cases. Rule

of Criminal Procedure 3.985 is deleted in its entirety as unnecessary in light of the

adoption of new rule 2.580 and the amendment to rule 3.390.

      The Court anticipates that these new and amended rules will result in

necessary additions and changes to the standard jury instructions being made

available to trial judges and the parties in a more timely manner, which in turn will

help to ensure that juries are accurately instructed.

      Accordingly, the Florida Rules of Civil Procedure, the Florida Rules of

Judicial Administration, and the Florida Rules of Criminal Procedure are amended

as reflected in the appendix to this opinion. New language is indicated by


                                         - 13 -
underscoring; deletions are indicated by struck-through type. The amendments

shall become effective April 1, 2020, at 12:01 a.m. Because the amendments were

not published for comment prior to their adoption, interested persons shall have

seventy-five days from the date of this opinion in which to file comments with the

Court.9

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Judicial Administration, Florida Rules of
Civil Procedure, and Florida Rules of Criminal Procedure


       9. The Court welcomes comments from the Court’s committees on standard
jury instructions and the Florida Bar’s Rules of Judicial Administration
Committee, Civil Procedure Rules Committee, and Criminal Procedure Rules
Committee. All comments must be filed with the Court on or before May 19,
2020, along with a separate request for oral argument if the person filing the
comment wishes to participate in any oral argument which may be held. If filed by
an attorney in good standing with The Florida Bar, the comment must be
electronically filed via the Florida Courts E-Filing Portal (Portal) in accordance
with In re Electronic Filing in the Supreme Court of Florida via the Florida
Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If
filed by a nonlawyer or a lawyer not licensed to practice in Florida, the comment
may be, but is not required to be, filed via the Portal. Comments filed via the
Portal must be submitted in Microsoft Word 97 or higher. See In re Electronic
Filing in the Florida Supreme Court, Fla. Admin. Order No. AOSC17-27 (May 9,
2017). Any person unable to submit a comment electronically must mail or hand-
deliver the originally signed comment to the Florida Supreme Court, Office of the
Clerk, 500 South Duval Street, Tallahassee, Florida 32399-1927; no additional
copies are required or will be accepted.

                                       - 14 -
                                      APPENDIX

RULE 1.470.         EXCEPTIONS UNNECESSARY; JURY INSTRUCTIONS

      (a)    [No Change]

        (b) Instructions to Jury. The Florida Standard Jury Instructions
appearing on the court’s website at
www.floridasupremecourt.org/jury_instructions.shtmlhttps://jury.flcourts.org
shallmay be used, as provided in Florida Rule of Judicial Administration 2.580, by
the trial judges of this state in instructing the jury in civil actions to the extent that
the Standard Jury Instructions are applicable, unless the trial judge determines that
an applicable Standard Jury Instruction is erroneous or inadequate. If the trial judge
modifies a Standard Jury Instruction or gives such other instruction as the judge
determines necessary to accurately and sufficiently instruct the jury, upon timely
objection to the instruction, the trial judge shall state on the record or in a separate
order the legal basis for varying from the Standard Jury Instruction. Similarly, in
all circumstances in which the notes accompanying the Florida Standard Jury
Instructions contain a recommendation that a certain type of instruction not be
given, the trial judge shall follow the recommendation unless the judge determines
that the giving of such an instruction is necessary to accurately and sufficiently
instruct the jury, in which event the judge shall give such instruction as the judge
deems appropriate and necessary. If the trial judge does not follow such a
recommendation of the Florida Standard Jury Instructions, upon timely objection
to the instruction, the trial judge shall state on the record or in a separate order the
legal basis of the determination that such instruction is necessary. Not later than at
the close of the evidence, the parties shall file written requests that the court
instruct the jury on the law set forth in such requests. The court shall then require
counsel to appear before it to settle the instructions to be given. At such
conference, all objections shall be made and ruled upon and the court shall inform
counsel of such instructions as it will give. No party may assign as error the giving
of any instruction unless that party objects thereto at such time, or the failure to
give any instruction unless that party requested the same. The court shall orally
instruct the jury before or after the arguments of counsel and may provide
appropriate instructions during the trial. If the instructions are given prior to final
argument, the presiding judge shall give the jury final procedural instructions after
final arguments are concluded and prior to deliberations. The court shall provide
each juror with a written set of the instructions for his or her use in deliberations.
The court shall file a copy of such instructions.



                                          - 15 -
      (c)   [No Change]

                                Committee Notes
                                   [No Change]


RULE 2.270.        SUPREME COURT COMMITTEES ON STANDARD
                   JURY INSTRUCTIONS

       (a) Creation and Authority. The supreme court created the Supreme
Court Committee on Standard Jury Instructions in Civil Cases, the Supreme Court
Committee on Standard Jury Instructions in Criminal Cases (with responsibility for
the standard jury instructions in criminal and in involuntary civil commitment of
sexually violent predator cases and for the grand jury instructions), and the
Supreme Court Committee on Standard Jury Instructions in Contract and Business
Cases to serve as standing committees responsible for preparing standard jury
instructions for use in their respective case types. See In re Standard Jury
Instructions, 198 So. 2d 319, 320 (Fla. 1967); In re Standard Jury Instructions in
Criminal Cases, 240 So. 2d 472, 474 (Fla. 1970); In re Supreme Court Committee
on Standard Jury Instruction–Contract and Business Cases, Fla. Admin. Order No.
AOSC06-47 (Sept. 15, 2006). This rule authorizes those committees to develop
and approve, by two-thirds vote, new and amended standard jury instructions to be
published for use in the committees’ respective case types. Standard jury
instructions approved for publication and use under this rule are not approved or
otherwise specifically authorized for use by the supreme court and their approval
under this rule shall not be construed as an adjudicative determination on the legal
correctness of the instructions, which must await an actual case and controversy.

       (b) Responsibilities. The standing supreme court committees on standard
jury instructions are charged with the following responsibilities:
             (1) Developing and approving for publication and use, in the
committees’ respective case types, new and amended standard jury instructions in
response to statutory changes, judicial decisions, or other events that affect the
presentation of those case types to juries.
              (2) Continuously reviewing the standard jury instructions, in the
committees’ respective case types, for errors or inaccuracies and amending the
instructions as necessary to correct any errors or inaccuracies found.


                                       - 16 -
            (3) Addressing specific requests from the supreme court
concerning the need for new or amended standard jury instructions.
             (4) Considering modified instructions given by a trial court sent to
a committee as required by rule 2.580 to determine whether amendments to the
standard jury instructions are warranted.
            (5) Considering changes to the standard jury instructions suggested
to the committee by judges, members of the Bar, and other interested persons.
      (c) Procedures. Each committee on standard jury instructions shall adopt
operating procedures necessary to carry out its responsibilities. The operating
procedures must comply with the following requirements, which shall govern the
development and approval of standard jury instructions under this rule:

             (1) All new and amended standard jury instructions being
considered by a committee must be published for comment on the jury instructions
page of the supreme court’s website and in The Florida Bar News. The committee
must consider all comments received before taking a final vote on the changes.

              (2) If the committee makes substantial revisions to a new or
amended instruction that was published for comment, the revisions also must be
published for comment in accordance with subdivision (c)(1) of this rule. Minor
revisions to a published instruction change may be made without republication.

             (3) A two-thirds committee vote in favor of a new or amended
standard instruction is required before an instruction may be considered approved
for publication and use.

             (4) The committees may establish subcommittees as necessary to
carry out their responsibilities. However, new or amended standard instructions
recommended by a subcommittee must be voted on by the committee before they
are considered approved for publication and use.

      (d)    Membership and Organization.
             (1) Each supreme court committee on standard jury instructions
shall be composed of up to 33 members appointed by the chief justice, for
staggered three-year terms, as follows:
                    (A) The membership of each committee shall include at least
one-third current or former district, circuit, or county court judges. The remainder


                                       - 17 -
of the members shall be attorneys who are in good standing with The Florida Bar,
with a balance in the various practice areas addressed by the committee to which
the attorney members are being appointed.
                   (B) a committee member may serve no more than two
consecutive three-year terms, unless the supreme court determines it is in the best
interest of the committee for a member to serve additional terms.
                    (C) The chief justice shall appoint 1 member of each
committee to serve as chair and 1 member to serve as vice-chair, each for a one-
year term subject to reappointment.
      (e)    Staff Support.
           (1) The Florida Bar. The Florida Bar will provide staff support for
the Supreme Court Committee on Standard Jury Instructions in Civil Cases and the
Supreme Court Committee on Standard Jury Instructions in Contract and Business
Cases.
            (2) The Office of the State Courts Administrator. The Office of
the State Courts Administrator will provide staff support for the Supreme Court
Committee on Standard Jury Instructions in Criminal Cases.
       (f)    Publication of Approved Instructions. All standard jury
instructions approved for publication and use under this rule shall be published on
the jury instructions page of the supreme court’s website at https://jury.flcourts.org.


RULE 2.580.         STANDARD JURY INSTRUCTIONS

       (a) Use; Modification. The standard jury instructions appearing on the
supreme court’s website at https://jury.flcourts.org may be used by trial judges in
instructing the jury in every trial to the extent that the instructions are applicable,
unless the trial judge determines that an applicable standard jury instruction is
erroneous or inadequate, in which event the judge shall modify the standard
instruction or give such other instruction as the trial judge determines to be
necessary to instruct the jury accurately and sufficiently on the circumstances of
the case. If the trial judge modifies a standard jury instruction or gives another
instruction, upon timely objection to the instruction, the trial judge shall state on
the record or in a separate order the respect in which the judge finds the standard
instruction erroneous or inadequate and the legal basis for varying from the
standard instruction. Similarly, in all circumstances in which the comments or

                                         - 18 -
notes on use accompanying the standard jury instructions contain a
recommendation that a certain type of instruction not be given, the trial judge may
follow the recommendation unless the judge determines that the giving of such an
instruction is necessary to instruct the jury accurately and sufficiently, in which
event the judge shall give such instruction as the judge deems appropriate and
necessary. If the trial judge does not follow such a recommendation, upon timely
objection to the instruction, the trial judge shall state on the record or in a separate
order the legal basis of the determination that the instruction is necessary.

       (b) Referral to Committee. The party requesting and receiving a
modified instruction shall send a copy of the modified instruction to the
appropriate committee on standard jury instructions under rule 2.270, so that the
committee can consider the modification to determine whether the standard
instruction should be amended.

       (c) No Supreme Court Approval or Presumption of Correctness. The
standard jury instructions approved for publication and use under rule 2.270 are not
approved or otherwise specifically authorized for use by the supreme court. The
approval of a standard jury instruction under that rule shall not be construed as an
adjudicative determination on the legal correctness of the instruction. Standard
instructions authorized for use by the supreme court prior to the adoption of rule
2.270 shall be treated the same as and given no more deference than instructions
approved for use under that rule.


RULE 3.390.         JURY INSTRUCTIONS

       (a) Subject of Instructions. The Florida Standard Jury Instructions in
Criminal Cases appearing on the court’s website at https://jury.flcourts.org may be
used, as provided in Florida Rule of Judicial Administration 2.580, by the
presiding judge in instructing the jury in a criminal case. The presiding judge shall
instruct the jury only on the law of the case before or after the argument of counsel
and may provide appropriate instructions during the trial. If the instructions are
given prior to final argument, the presiding judge shall give the jury final
procedural instructions after final arguments are concluded and prior to
deliberations. Except in capital cases, the judge shall not instruct the jury on the
sentence that may be imposed for the offense for which the accused is on trial.

      (b) – (e)     [No Change]



                                         - 19 -
                                  Committee Notes

                                     [No Change]


RULE 3.985.         STANDARD JURY INSTRUCTIONS

       The forms of Florida Standard Jury Instructions in Criminal Cases appearing
on the court's website at
www.floridasupremecourt.org/jury_instructions/instructions.shtml may be used by
the trial judges of this state in charging the jury in every criminal case to the extent
that the forms are applicable, unless the trial judge shall determine that an
applicable form of instruction is erroneous or inadequate, in which event the judge
shall modify or amend the form or give such other instruction as the trial judge
shall determine to be necessary to instruct the jury accurately and sufficiently on
the circumstances of the case; and, in such event, the trial judge shall state on the
record or in a separate order the respect in which the judge finds the standard form
erroneous or inadequate and the legal basis of the judge's finding. Similarly, in all
circumstances in which the notes accompanying the Florida Standard Jury
Instructions in Criminal Cases contain a recommendation that a certain type of
instruction not be given, the trial judge may follow the recommendation unless the
judge shall determine that the giving of such an instruction is necessary to instruct
the jury accurately and sufficiently, in which event the judge shall give such
instruction as the judge shall deem appropriate and necessary; and, in such event,
the trial judge shall state on the record or in a separate order the legal basis of the
determination that the instruction is necessary.

                                  Committee Notes

1972 Amendment. Same as prior rule.




                                         - 20 -